Exhibit JAC COMPUTER SERVICES LTD EMPLOYMENT CONTRACT This contract sets out the main particulars of the terms and conditions of employment with JAC Computer Services Limited, hereinafter called the Company.This contract acts as the Principal Statement under the Employment Rights Act 1996. Employee Name:Robert D Tysall-Blay Original Date of Commencement:June1st2003 Date of Commencement of Revised Contract:May 1, 2008 Date of Continuous Service: -June 1st Job Title:Chief Executive Officer – JAC Computer Services Ltd. (“the Company”) Duties: You will report directly to the President and Chief Executive Officer (your “Manager”)of Mediware Information Systems, Inc.(“Mediware”). You will be responsible for overseeing the day to day operation of the Company on behalf of the Mediware, based in Kansas, USA.Key objectives will be to ensure appropriate governance of the Company, compliance with corporate policies and goals and identify areas of growth. In addition to management of the Company the position will involve representing Mediware in other international territories as instructed and taking such other actions and fulfilling such other duties as instructed by your Manager. The position includes being a board member of the Company, but only during the term of employment. As an officer of the Company you owe statutory and common law duties to the Companywhich include but are not limited to the following: At all times you must: - act for proper purpose within the limits of the Company’s constitution; - act in good faith and to promote the success of the Company for the benefit of Mediwarehaving regard to the likely consequences of any decision in the long term; the interests of the Company’s employees; the need to foster the Company’s business relationships (on behalf of the shareholders) with suppliers, customers and others; the impact of the Company’s operations on the community and the environment; the desirability or the Company maintaining a reputation for high standards of business conduct; and the need to act fairly as between members of the Company; (and in certain circumstances, act in the best interests of its creditors); - exercise independent judgment on behalf of the Company’s shareholder; - exercise reasonable care,skill and diligence when performing all duties; - not allow personal interests or a duty to a third party to conflict with the interest of the Companyunless with authorisation of the Board of Directors;- - not profit from his position and receive any benefit from a third party without the Company’s agreement except where it does not give rise to a conflict of interest;- - declare the nature and extent of any direct or indirect interest that you may have in a proposed transaction or arrangement except where it is unlikely to give rise to a conflict of interest;- - declare to the Board of Directors the nature and extent of any direct or indirect interest that you may have in a transaction or arrangement except where it is unlikely to give rise to a conflict of interest Salary: Basic salary will be paid at £95,590 p.a. Your salary will be paid monthly in arrears.Payment to be made by credit transfer on the last working day of the month.Salary will be reviewed annually by Mediware on the anniversary of the Original date of commencement. 1 Normal Hours of Work Normal business hours are from 9.00 a.m. to 5.30 p.m., Monday to Friday.However subject to applicable statutory regulations you will be expected to work the necessary hours needed to fulfil your duties. Compensation Plan A compensation plan (in addition to the salary outlined herein) is provided as part of your terms of engagement and will be outlined separately to this employment contract. This Plan, together with the principal terms set out in this statement, form your Contract of employment with the Company Expenses You will be entitled to be reimbursed for all reasonable expenses incurred as part of your duties. These include but are not limited to accommodation, travel and subsistence. All expenses are subject to review and approval by your Manager.
